The State of




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 18, 2015

                                    No. 04-15-00545-CR

                                  Ray L. ALEXANDER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014SF00459
                         Honorable Melisa Skinner, Judge Presiding

                                      ORDER
    Judge Melisa Skinner’s motion for extension of time to conduct the hearing is
GRANTED. Time is extended to January 7, 2016.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court